EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
		Authorization for this examiner’s amendment was given in a telephone interview with Ling Wu on 05/31/2022.

The application has been amended as follows: 
In Title: 
--… Silicon-based Organic Light-Emitting Diode Display Device and Silicon-based Organic Light-Emitting Diode Display Method …--.

In Claims:
In line 4 of claim 1: “… the display region, …” should be changed to --… the display region; …--;
In line 35 of claim 1: “… comprises: …” should be changed to --… is configured to: …--;
In line 36 of claim 1: “… driving, by …” should be changed to --… drive, by …--;
In line 38 of claim 1: “… driving, by …” should be changed to --… drive, by …--;
In line 42 of claim 1: “… driving, by …” should be changed to --… drive, by …--;
In line 46 of claim 1: “… driving, by …” should be changed to --… drive, by …--;
In line 50 of claim 1: “… driving, by …” should be changed to --… drive, by …--;
In line 1 of claim 2: “… The display substrate …” should be changed to --… The display device …--; 
In line 1 of claim 3: “… The display substrate …” should be changed to --… The display device …--; 
In line 1 of claim 4: “… The display substrate …” should be changed to --… The display device …--; 
In line 1 of claim 5: “… The display substrate …” should be changed to --… The display device …--; 
In line 1 of claim 6: “… The display substrate …” should be changed to --… The display device …--; and 
In line 1 of claim 7: “… The display substrate …” should be changed to --… The display device …--.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307.  The examiner can normally be reached on Monday - Friday during 9:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWANG-SU YANG/Primary Examiner, Art Unit 2691